 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,           )   2:19-po-00331-CKD
                                         )
12                      Plaintiff,       )   ORDER TO DISMISS AND VACATE COURT
                                         )   TRIAL
13         v.                            )
                                         )
14   DESTINY D. McCOMB,                  )   DATE: February 4, 2020
                                         )   TIME: 10:00 a.m.
15                      Defendant.       )   JUDGE: Honorable Carolyn K. Delaney
                                         )
16                                       )
                                         )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:19-po-00331-CKD without

20   prejudice is GRANTED.

21         It is further ordered that the court trial scheduled on February

22   4, 2020, is vacated.

23   IT IS SO ORDERED.

24
     Dated: January 17, 2020
25

26

27

28


     ORDER TO DISMISS & VACATE TRIAL          1             U.S. v. DESTINY D. MCCOMB
